Citation Nr: 1201836	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-42 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a testicular tumor.
 
2.  Entitlement to service connection for a testicular tumor, including as due to exposure to herbicides.

3.  Entitlement to service connection for lymphedema, including as secondary to a testicular tumor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in November 2007 and August 2008 of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

A November 2007 rating decision declined to reopen the Veteran's claim of service connection for a testicular tumor, which was denied in April 1972.  The RO also denied the Veteran's original claim of service connection for lymphydema. In February 2008, the Veteran submitted additional evidence supporting his claims.  The RO characterized this evidence as a petition to reopen, requiring new and material evidence.  In a March 2008 report of contact the RO noted that the Veteran intended to submit additional evidence in support of his claim.  In the August 2008 rating decision, the RO reopened the Veteran's claims of service connection but denied them on the merits.  
Although the February 2008 submission was not a notice of disagreement (NOD) with the November 2007 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim. See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Therefore, the Veteran's claim for service connection for lymphedema is an original claim and does not require new and material evidence prior to adjudication.  The Veteran's claim of service connection for a testicular tumor was denied in an April 1972 rating decision, and therefore, new and material evidence is necessary to reopen that claim. 




The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011; a transcript of which is of record. 

During his April 2011 hearing, the Veteran raised a claim of entitlement to  service connection for diabetes mellitus, Type II. The RO has not yet adjudicated this issue, and it is not inextricably intertwined with the issues adjudicated here. Therefore, it is REFERRED to the RO for appropriate action.

The issues of service connection for a testicular tumor and lymphedema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for testicular cancer was denied by an unappealed rating decision in April 1972.  

2.  The evidence received since the April 1972 rating decision relates to an unestablished fact necessary to substantiate the claim for testicular cancer and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1972 rating decision which denied entitlement to service connection for testicular cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final April 1972 determination denying the Veteran's claim of entitlement to service connection for testicular cancer is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

An April 1972 rating decision denied the Veteran's claim of entitlement to service connection testicular cancer.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the April 1972 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the April 1972 rating decision consisted of service treatment records and post-service medical records.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have testicular cancer as a result of service.  




The evidence submitted in support of reopening the claims includes more recent medical records that show multiple diagnoses of testicular cancer, internet articles regarding the etiology of testicular cancer, an April 2008 opinion by the Veteran's physician (Bill D. Nolen, D.O.) that his testicular cancer is related to his exposure to Agent Orange in Vietnam, and the Veteran's testimony at an April 2011 Travel Board hearing.  This evidence raises a reasonable possibility of substantiating the Veteran's claim.  The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of service connection for testicular cancer, the Veteran's petition to reopen is granted.  


REMAND

Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6). The Veteran served in-country in Vietnam and he therefore presumed to have been exposed to herbicides. 

In 1972, shortly after his discharge from service, the Veteran was diagnosed with a testicular tumor.  He has submitted an opinion, dated in April 2008, in which his physician opines that the Veteran's testicular cancer is related to his exposure to Agent Orange.  The Veteran also submitted medical literature regarding the pathology of testicular tumors.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, an examination is necessary prior to adjudicating this claim.  

The RO denied the Veteran's claim of service connection for testicular cancer in part on the basis that no medical evidence was submitted suggestive of a linkage between the disorder and the Veteran's presumed in-service exposure to herbicides. Apparently, this was also based on the recognition that testicular cancer is not listed by VA regulation as presumptively linked. However, the law provides that the presumptive provisions of 38 C.F.R. § 3.309(e) do not provide competent medical opinion evidence to per se invalidate the opinion of Dr. Bill D. Nolen which has been presented. The National Academy of Sciences (NAS) periodically undertakes studies to ascertain whether the diseases discussed by NAS should be added to the list of diseases that are presumed to be incurred or aggravated by service. See Federal Register of May 20, 2003 (see 68 Fed. Reg. 27630).

When the NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid." 38 C.F.R. § 3.303(d).

Stated alternatively, the presumptive provisions and their underlying rationale as provided by NAS may not, by law, foreclose the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.

The Veteran has been diagnosed with lymphedema in his groin and legs.  The Veteran testified that he was advised that his lymphedema is secondary to the treatment he received for his testicular cancer.  As a secondary claim, the resolution of the claim is inextricably intertwined with the Veteran's claim of service connection for testicular cancer.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran has also testified that he is in receipt of benefits from the Social Security Administration for lymphydema. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). These records include but are not limited to those used by the Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for testicular cancer and lymphedema that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder. In particular, the Veteran may submit any records, research or other material from Dr. Bill D. Nolen, D.O. that provides a basis for his April 2008 opinion that the Veteran's presumed in-service exposure to herbicides is related to his testicular cancer, and which may be evaluated by VA physicians and the Board.

-Contemporaneous with this effort, the RO/AMC will obtain a copy of all evidence associated with the Veteran's award of disability benefits by the Social Security Administration. 



2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
d. The examiner must respond to the following inquiries:

i. Is the Veteran's testicular cancer etiologically related to his period of service, including as due to exposure to herbicides during his service in Vietnam?

ii. Is the Veteran's lymphedema directly related to his period of service, or secondary to his testicular tumor?

f.	THE EXAMINER MUST BE ADVISED THAT THE MERE FACT THAT TESTICULAR CANCER IS NOT LISTED AMONG THOSE DISORDERS PRESUMPTIVELY LINKED BY VA REGULATION TO PRESUMPTIVE VIETNAM SERVICE EXPOSURE TO HERBICIDES IS NOT, IN AND OF ITSELF, A SUFFICIENT BASIS TO OPINE THAT NO DIRECT (I.E., NON-PRESUMPTIVE) ASSOCIATION EXISTS.  

INSTEAD, THE EXAMINER AND THE BOARD MUST CONSIDER ALL EVIDENCE OF "DIRECT" SERVICE CONNECTION, IN THIS CASE, AS INDICATED BY THE OPINION OF DR. BILL D. NOLEN, D.O., AND ANY OTHER OPINION OR OTHER EVIDENCE THAT MAY BE ADDED TO THE CLAIMS FOLDER AFTER PUBLICATION OF THIS ACTION.    

IT IS CRITICAL THAT THE EXAMINER REVIEW THE EVIDENCE OF RECORD, INCLUDING ALL EVIDENCE AS TO THE DEVELOPMENT OF THIS  VETERAN'S DISORDER. 

g.	Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3. The RO/AMC must then readjudicate the claims of service connection for a testicular cancer and lymphedema to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


